Title: To John Adams from Skelton Jones, August 1808
From: Jones, Skelton
To: Adams, John



SIR,
Richmond, Virginia, August, 1808.

HAVING secured the copy right of a book, of which the enclosed is a prospectus, I take the liberty, though personally unacquainted with you, of requesting such information of the events of the period mentioned in the prospectus, as you may, from your public station, have been particularly acquainted with. As it relates to the biographical sketch that will be given of your own character, the following heads, upon which I ask information of you, comprise perhaps, all that is material to draw the outline, or fill up the portrait.
1st. You your parentage.—2d. The date and place of your birth.—3d. Early life and education. 4th Those accidents (and they occur in every man’s life,) which decided your destiny, and gave a color and complexion to all your future prospects and conduct.—5th. The circumstances which have led, or may have contributed to introduce you into public life.—6th. The part you acted during the time in which you were in a public station.—7th. The time and causes of your retirement from public life.—8th. Such events of your life, since that period, as may be generaly interesting, if any there be.—9th. Your Stature.—10th. Any peculiarity of figure or feature.—11th. Whether you were ever married.—12th. If so, to whom, and at what time and place.—13th. The number and sex of your children, if any.—14th. Anecdotes relative to yourself or any of your acquaintances, who have borne public offices.—15th Was your temper irascible or tranquil in youth.—16th. Has it undergone any change.—17th. Were you mischievous and sportive; or, sedate and saturnine.—18th. Were you of a studious turn of mind, in your youth; if so, what studies most engrossed your attention; in which did you make the greatest proficiency; and which mere were most to your taste.—19th. Information of such person or persons, where you were born and educated, or where you have long resided, who can furnish any materials respecting your life, which you, from motives of delicacy or any other cause, may be indisposed personally to communicate.—20th. Your miniature, an engraving of which, will be prefixed to the biographical sketch of your character.
SOME of these circumstances when singly considered, may appear trifling and unimportant, yet they should certainly all be known to the writer who wishes to give a faithful likeness, of a conspicuous character. We are interested in the most trifling circumstances that relate to eminent personages. It has not been thought beneath the dignity of the historian and biographer, to hand down to posterity the very unimportant fact that Alexander’s neck was awry, and that Caesar’s horse had hoofs of a peculiar shape.
IT only remains to observe, that in the execution of this work, the sacred verity of historical narrative shall never be perverted to the unworthy purposes of party prejudice or political animosity; no materials will be used in the composition of this work, but such as shall be derived from authentic public documents, and such information as gentlemen, who have acted in the grand drama of the American Revolution, may think proper to furnish: lastly, your answer to this letter, if you should favor the author so far as to give one, is not intended for publication, but merely for the pupose of obtaining the best possible information, which the nature of the case will admit: If required the answer can be returned after the information sought for shall have been obtained.
A LETTER  directed to Skelton Jones, Richmond, Virginia, will come duly to hand.
I am, Sir, with due respect, / Your obedient servant,

Skelton Jones